845 So.2d 250 (2003)
Anthony HARRIS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-4955.
District Court of Appeal of Florida, Second District.
May 2, 2003.
DAVIS, Judge.
Anthony Harris Jr. appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Harris claims that his consecutive habitual felony and habitual violent felony offender sentences are illegal. He may have a valid claim based on Hale v. State, 630 So.2d 521 (Fla.1993), which precludes under all circumstances the imposition of consecutive sentences for crimes arising from a single criminal episode for habitual felony or habitual violent felony offenders. See State v. Hill, 660 So.2d 1384 (Fla.1995) (rejecting the claim that Hale only applies to minimum mandatory portions of enhanced habitual offender sentences). However, Harris does not allege that his crimes arose from a single criminal episode or that his claim can be determined without resort to extra-record facts. Therefore, his claim is facially insufficient. See Barron v. State, 827 So.2d 1063 (Fla. 2d DCA 2002); Steelman v. State, 801 So.2d 960 (Fla. 2d DCA 2001). We affirm without prejudice to whatever right Harris may have to file a facially sufficient Hale claim under rule 3.800(a).
Affirmed.
CASANUEVA and SILBERMAN, JJ., concur.